  Case 2:19-cv-00396-JRG Document 2 Filed 12/06/19 Page 1 of 2 PageID #: 65




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


LUMINATI NETWORKS LTD.

              Plaintiff,

       v.                                           Case No. 2:19-cv-396
CODE200, UAB; OXYSALES, UAB;                        JURY TRIAL DEMANDED
METACLUSTER LT, UAB
              Defendants.



                           CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff, Luminati Networks

Ltd., by its undersigned counsel, states that IPPN Group Ltd. owns 10% or more of the stock of

Luminati Networks Ltd.



Dated: December 6, 2019                         Respectfully submitted,

                                                /s/ Korula T. Cherian
                                                S. Calvin Capshaw
                                                State Bar No. 03783900
                                                Capshaw DeRieux, LLP
                                                114 E. Commerce Ave.
                                                Gladewater, TX 75647
                                                Telephone: 903-845-5770
                                                ccapshaw@capshawlaw.com

                                                Korula T. Cherian
                                                Robert Harkins
                                                RuyakCherian LLP
                                                1936 University Ave, Suite 350
                                                Berkeley, CA 94702
Case 2:19-cv-00396-JRG Document 2 Filed 12/06/19 Page 2 of 2 PageID #: 66




                                     Amadou Kilkenny Diaw
                                     Corrine Saylor Davis
                                     Ronald Wielkopolski
                                     RuyakCherian LLP
                                     1700 K St. NW, Suite 810
                                     Washington, DC 20006

                                     ATTORNEYS FOR PLAINTIFF
                                     LUMINATI NETWORKS LTD.




                                    2
